DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  In the instant case, the article mentioned on page 2 lines 17-18 of the specification titled “Product Sheet: Inter Remote Shatter Valve (IRSV)” has not been considered as it has not been cited.

Drawings
2.	The drawings are objected to because the ends of the broken line “A” in figure 1b should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  See MPEP 37 CFR 1.84(h)(3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the second supporting sleeve" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5, 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2013/0292133) in view of Gaudette (USP 8,490,688).
	Thompson disclose well tool device comprising a housing having an axial through bore, where the well tool device is comprising: a sleeve section (12) where the sleeve section comprises an axial bore (9); where the sleeve section is axially 
	With respect to claim 2, Thompson disclose where the axial bypass fluid passage is provided as a widened section (see figure 2A, recess 67) in the radial direction of the bore, where a height of the widened section of the bore is higher than a height of the sleeve section.
	With respect to claim 3, Thompson disclose where the axial bypass fluid passage is provided as a plurality of axial bypass fluid passages separated by axial sleeve guides (between notches 60).
With respect to claim 5, Thompson disclose where the well tool device comprises a first supporting sleeve (102) fixed to the housing  (via 110) in the through bore, where the first supporting sleeve comprises an upwardly facing surface configured to support a lower end of the sleeve section when the sleeve section is in the second position.
	With respect to claim 8, Thompson disclose where the axial bypass fluid passage is provided as a plurality of axial bypass fluid passages separated by axial sleeve guides (between notches 60).
With respect to claim 11, Thompson disclose where the well tool device comprises a first supporting sleeve (102) fixed to the housing in the through bore, where the first supporting sleeve comprises an upwardly facing surface configured to support a lower end of the sleeve section when the sleeve section is in the second position.
	With respect to claim 12, Thompson disclose where the well tool device comprises a first supporting sleeve (102) fixed to the housing in the through bore, where .

7.	Claims 4, 9, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2013/0292133) in view of Gaudette (USP 8,490,688), in further view of Abney et al. (US 2017/0335657).
	With respect to claims 4, 9, and 10, Thompson in view of Gaudette does not disclose a locking ring.  However, it is known in the art to provide a locking ring on a sleeve which engages a recess in a second position to prevent movement.  See, for example, Abney et al. paragraph 54.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Thompson in view of Gaudette by including a locking ring as taught by Abney et al. for the purpose of locking the sleeve in the second position.  
With respect to claim 13, Thompson in view of Gaudette disclose where the well tool device comprises a first supporting sleeve (102) fixed to the housing in the through bore, where the first supporting sleeve comprises an upwardly facing surface configured to support a lower end of the sleeve section when the sleeve section is in the second position.

Allowable Subject Matter
8.	Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hiorth (US 2018/0313183) disclose a well tool comprising a frangible well barrier.  Todd et al. (US 2011/0247833) disclose high strength dissolvable wellbore structures.  Hiorth (USP 10,808,489) disclose a well tool device with a frangible glass body.  Kellner et al. (USP 10,683,728) disclose a float sub with a pressure-frangible plug.  Bulloch et al. (USP 10,480,248 and USP 9,926,745) disclose a whipstock valve with a nozzle bypass feature.  Hiorth et al. (USP 9,732,579) disclose a disintegrable plug apparatus.  Gano (USP 5,685,372 and USP 5,479,986) disclose a temporary plug system with a plug dissolvable in fluid.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571-270-1830.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicole Coy/Primary Examiner, Art Unit 3672